Citation Nr: 1119859	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD), and if so, whether the claim should be granted.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tully Rinckey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 and from July 1979 to July 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in March 2010, it was remanded for the purpose of affording the Veteran a videoconference hearing before the Board.  In January 2011 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for GERD was denied in an unappealed, December 2004 rating decision.

2.  The evidence received since the December 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's current GERD is etiologically related to his active service.

4.  The Veteran's current diabetes mellitus is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  GERD was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).

3.  Diabetes mellitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed, December 2004 rating decision, the RO denied service connection for GERD because the Veteran's service treatment records failed to show evidence of GERD and because there was no competent evidence that the Veteran's GERD was related to his active service.  

The subsequently received evidence includes letters from the physician who performed the Veteran's retirement examination.  He stated that he became aware of the Veteran's problems with heart burn in 2001, that the Veteran complained of heartburn at the time of his retirement examination and that he documented heartburn and GERD on the documents prepared in connection with the retirement examination.  He indicated that the Veteran had GERD during active service and that it has continued since then.  This medical evidence of the presence of GERD in service and of its continuity after service is clearly new and material.  Accordingly, reopening of the claim is in order.

II.  Claims for Service Connection

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Analysis

The Veteran contends that his GERD as well as his diabetes mellitus are related to his active service.

Service treatment records note complaints of heartburn during active service as well as elevated fasting blood glucose levels in June 1993, April 2000, January 2003, and on retirement examination in March 2003.  Additionally, the Veteran reported frequent indigestion and heartburn on his March 2003 report of medical history at retirement.  

Post service treatment records reflect diagnoses of and treatment for diabetes mellitus and GERD.  The report of September 2004 examination performed by the Department of the Army indicates that the Veteran complained of daily symptoms of GERD if he did not take medication, Prevacid.  A diagnosis of GERD with symptoms when not taking a proton pump inhibitor was provided.  An October 2005 treatment record indicates that the Veteran reported a history of acid reflux for about 20 years and that he was diagnosed with reflux.  A November 2005 treatment record indicates a diagnosis of diabetes that was controlled with medication.  

A December 2005 radiology report indicates that the Veteran had severe gastroesophageal reflux.

Subsequent post service treatment records reflect continued treatment for both GERD and diabetes mellitus.

As discussed above, the record also includes letters from the physician who performed the Veteran's retirement examination and has essentially stated that the Veteran had GERD in service and that it has continued since service.  This physician has also stated that the Veteran's service treatment records contain multiple notations of impaired fasting glucose, that the Veteran developed overt diabetes shortly after his retirement from active duty and that the Veteran almost certainly had diabetes several years before his formal diagnosis.

Also of record are numerous lay statements from family members and persons who served with the Veteran indicating that they had seen the Veteran taking over the counter anti-acid medications on a daily basis and had witnessed symptoms such as difficulty eating, nausea and vomiting after eating, hoarse voice.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2011.  During his hearing, the Veteran testified that he began having problems with high glucose as early as 1993 which continued throughout his military career.  The Veteran also testified that he was diagnosed with diabetes shortly after his retirement from active duty.

In reviewing the evidence of record, the Board has found no reason to doubt that the Veteran's GERD originated during his active service.  In this regard, the Board notes that the record documents pertinent complaints in service.  In addition, the physician who performed the Veteran's retirement examination has provided persuasive statements supporting the Veteran's claim, and lay evidence supporting the claim has also been submitted.  Accordingly, the Veteran is entitled to service connection for this disability.  

Additionally, in the Board's opinion, the preponderance of the evidence supports the Veteran's claim for service connection for diabetes mellitus.  In so concluding, the Board has found the statements from the physician who performed the Veteran's retirement examination to be persuasive.  There is no contrary medical opinion of record.  Accordingly, the Veteran is also entitled to service connection for diabetes mellitus.


ORDER

New and material evidence having been received, reopening of the claim for service connection for GERD is granted.

Service connection for GERD is granted.

Service connection for diabetes mellitus is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


